                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


    JAMAL I. SCOTT                                           CIVIL ACTION

    VERSUS                                                     NO. 18-2085

    STATE OF LOUISIANA                                    SECTION “R” (4)

                                   ORDER

       Plaintiff Jamal I. Scott filed this pro se complaint under 42 U.S.C. §

1983 against the State of Louisiana alleging that he was wrongly accused and

arrested in Jefferson Parish.1 Having reviewed de novo the complaint, the

record,      and    the   Magistrate   Judge’s   unopposed     Report    and

Recommendation,2 the Court hereby approves the Magistrate Judge’s

Report and Recommendation and adopts it as its opinion.

       IT IS ORDERED that plaintiffs’ complaint is DISMISSED WITH

PREJUDICE.



          New Orleans, Louisiana, this _____
                                        7th day of November, 2018.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE


1      R. Doc. 1.
2      R. Doc. 4.
